Citation Nr: 0314250	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-03 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claims for an increased rating on a service-connected 
psychiatric disability and for an increased (compensable) 
evaluation on service-connected fibromyalgia (formerly 
fibrositis) (hereinafter, collectively, the "service-
connected disabilities").  The veteran perfected a timely 
appeal of this determination.

It is noted that, by decision issued in June 1996, the Board 
increased the evaluation to 50 percent disabling on the 
veteran's service-connected psychiatric disability and denied 
the veteran's claim for an increased (compensable) evaluation 
on service-connected fibromyalgia.  In February 1997, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the "Court") vacated, in pertinent part, the 
Board's June 1996 decision.  By decision issued in February 
1998, the Board remanded the veteran's claims to the RO.  In 
March 1998, the veteran notified the Board that he was 
withdrawing his appeal of the Board's June 1996 decision.

It is also noted that, in May 1998, the veteran filed his 
most recent claim for increased ratings on his service-
connected disabilities.  By rating decision issued in 
December 1999, the RO granted the veteran's claim for an 
increased (compensable) evaluation on service-connected 
fibromyalgia (which the RO characterized as fibrositis), 
evaluating it as 10 percent disabling, and also denied the 
veteran's claim for an increased rating on a service-
connected psychiatric disability (which the RO characterized 
as neurosis, mixed type).  By decision issued in July 2001, 
the Board denied the veteran's claim for increased ratings on 
a service-connected psychiatric disability (which the Board 
characterized as generalized anxiety disorder) and service-
connected fibromyalgia.  In a September 2002 order, the Court 
vacated and remanded the Board's July 2001 decision.

Finally, it is noted that, at the veteran's VA psychiatric 
examination accomplished in April 1999, the veteran stated 
that he was unable to work due to the anxiety and pain 
associated with his service-connected disabilities.  Because 
this statement reasonably raised the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU), this claim is referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested by 
pressured and hyper-verbal speech, an anxious mood, poor to 
fair judgment and insight, difficulty in functioning within 
set limits, and somewhat limited social functioning.

2.  The veteran's fibromyalgia is manifested by complaints of 
stiffness and aching in the shoulder girdle, stiffening on 
inactivity, muscle pain, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating on the veteran's 
service-connected psychiatric disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2002).

2.  The criteria for an increased rating on the veteran's 
service-connected fibromyalgia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims for 
increased ratings on a service-connected psychiatric 
disability, currently evaluated as 50 percent disabling, and 
on service-connected fibromyalgia, currently evaluated as 10 
percent disabling.  In a letter dated in February 2001, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran and what records the veteran 
was expected to provide in support of his claims.  The 
veteran and his representative were provided with a copy of 
the appealed rating decision, the prior Board decisions, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims and the requirement 
to submit medical evidence that comported with increased 
ratings on his service-connected disabilities.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  In a 
letter dated in January 2003, the veteran was advised that 
the Court had remanded his case to the Board for re-
adjudication of his claims and was given the opportunity to 
submit additional evidence in support of his claims.  The 
veteran responded in March 2003, indicating that he had 
completely presented his case, was waiving the 90-day period 
to submit additional information in support of his claims, 
and was requesting that his appeal be re-adjudicated.  Thus, 
the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file consists 
of the veteran's service medical records and post-service 
medical records, including VA treatment records.  The veteran 
has stated in the course of this appeal that he does not have 
any additional medical records.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to increased ratings for a service-connected 
psychiatric disability, currently evaluated as 50 percent 
disabling, and for service-connected fibromyalgia, currently 
evaluated as 10 percent disabling, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Veteran's Service-Connected Psychiatric Disability

As relevant to this appeal, the evidence of record includes 
the veteran's VA outpatient treatment records for the period 
of December 1998 to September 2002.

A review of the veteran's VA outpatient treatment records for 
the period of December 1998 to September 2002 reveals that, 
on VA outpatient psychiatric examination accomplished in 
April 1999 at the VA Medical Center, University Drive, 
Pittsburgh, PA (hereinafter, "VAMC University Drive"), the 
veteran's chief complaint was a chronic history of severe 
anxiety.  He also complained of difficulty falling asleep and 
with sleep maintenance, and generally feeling stiff but not 
overly fatigued or tired in the morning.  The examiner noted 
that she had reviewed the veteran's claims file and that he 
was already 50 percent service-connected for neurosis, 
dysthymic disorder.  The veteran's medical history included, 
in pertinent part, a history of "anxiety attacks."  He 
stated that he had experienced at least 2 of these attacks in 
the previous month.  The veteran reported a social history 
that included being married to his wife for 49 years, with 
whom he had a very good relationship, and he stated that he 
had been forced to retire in 1979 due to anxiety and symptoms 
associated with fibromyalgia.  The veteran also stated that 
he generally had good relationships with others, he regularly 
visited with friends, he was not taking any psychiatric 
medications, and he had not received any psychiatric 
treatment since May 1998.  The examiner stated that it was 
extremely difficult to obtain specific symptoms of anxiety 
from the veteran, although he described working hard to keep 
his mind occupied and avoid anxiety.  The veteran stated that 
he felt anxious on a nearly daily basis, he worried about his 
pain and his health but these worries were limited to his 
fibromyalgia, he occasionally cancelled a social function or 
became withdrawn during an event due to his anxiety, and he 
occasionally experienced irritability when anxious.  He 
denied episodes of mania, suicidal ideation, auditory or 
visual hallucinations, paranoia, ritualistic or compulsive 
behaviors, and any perfectionist traits.  Objective 
examination revealed that the veteran's speech was fluent and 
coherent, but also pressured and hyper-verbal, and it was 
difficult at times to interrupt him in order to get a 
specific question answered.  The veteran's mood was anxious 
and his affect was normal in range but reflected significant 
anxiety.  The veteran's thoughts were circumstantial and 
tangential and he had to be re-directed several times during 
testing as he tended to ruminate about his pain and his 
fibromyalgia.  No delusions were noted, no significant 
cognitive deficits were observed, and the veteran's insight 
and judgment were poor to fair.  Diagnostic test results 
suggested that the veteran lacked insight into his 
psychological difficulties and had clinically significant 
anxiety and expression without any significant psychotic 
symptoms.  The diagnoses included anxiety disorder, not 
otherwise specified, and the veteran's Global Assessment of 
Functioning (GAF) score was 45.  

Answering the specific questions asked in the Board's 
February 1998 remand, the VA examiner who saw the veteran in 
April 1999 noted that "neurosis" was no longer a diagnostic 
category in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition.  The examiner noted that the veteran 
appeared to be experiencing combined anxiety and depressive 
symptoms that met the current diagnostic criteria for anxiety 
disorder, not otherwise specified.  The veteran's reported 
"anxiety attacks" were a part of his anxiety disorder and 
did not warrant a separate diagnosis of panic disorder.  
While the veteran believed that his anxiety condition was 
secondary to his fibromyalgia, the examiner concluded that 
the veteran's anxiety disorder was separate and distinct from 
his fibromyalgia.  The examiner also concluded that the 
veteran did not present with enough symptoms to meet the 
diagnostic criteria for a personality disorder.  The 
significant ruminative thoughts that the veteran experienced 
were likely a part of his diagnosed anxiety disorder, and he 
did not exhibit any psychotic symptoms or gross disturbance 
of memory or cognition.  This examiner concluded that the 
veteran's combined anxiety and depressive symptoms were of 
such severity that they would significantly impact his 
occupational functioning.  Because the veteran apparently 
spent a significant amount of time ruminating and worrying 
about his health, this would interfere with his ability to 
concentrate on and complete assigned job tasks.  Although the 
veteran had social relationships with others, his social 
functioning was somewhat affected by his anxiety.  Finally, 
the examiner noted that the veteran's ability to socialize 
was likely less affected than his ability to maintain 
employment.

The Veteran's Service-Connected Fibromyalgia
  
As relevant to this appeal, the evidence of record includes 
the veteran's VA outpatient treatment records for the period 
of December 1998 to September 2002.

A review of the veteran's VA outpatient treatment records for 
the period of December 1998 to September 2002 reveals that, 
on VA outpatient fibromyalgia examination accomplished at 
VAMC University Drive in April 1999, the veteran stated, " I 
am getting weaker as I get older," and complained of 
stiffening with inactivity, stiffness and aching that were 
most troublesome in the shoulder girdle, and stiffening and 
aching in the "trigger points" symmetrically at the base of 
the neck anteriorly below the clavicles, in the antecubital 
area, and the buttocks.  The examiner noted that he had 
reviewed the claims folder prior to examining the veteran, 
and that he had performed a VA fibromyalgia examination of 
the veteran seventeen years earlier.  The examiner noted 
that, at the veteran's earlier fibromyalgia examination, he 
had concurred with a private rheumatologist that the veteran 
had firbromyositis (now called fibromyalgia).  Seventeen 
years later, according to this examiner, the veteran's 
symptoms remained essentially the same except for the 
complaints noted at this examination.  The veteran stated 
that his main exercise was walking in a mall which he did for 
about ten minutes several times taking intermediate rests.  
The veteran reported that he slept poorly and got up several 
times during the night, although he did not have nocturia.  
Physical examination of the veteran revealed a moderate 
degree of dorsal kyphosis and a moderate limp, listing left, 
normal flexion and extension of the neck, a normal shoulder, 
and no scoliosis.  The veteran extended his vertebral column 
20 degrees, flexed right to 20 degrees, flexed left to 15 
degrees, and anteflexed to 40 degrees.  Right knee range of 
motion was from 0 to 120 degrees with limited flexion, left 
knee range of motion was normal, and hip maneuvers, ankles, 
and feet were all normal.  The diagnoses included 
fibromyalgia.  

On VA outpatient orthopedic examination accomplished in May 
1999 at VAMC University Drive, the veteran complained of pain 
in the muscles of the shoulder region and lower extremities 
in the calf areas, some pain around the hip areas which he 
stated was muscular in origin as well, and para-cervical 
spinal muscle pain and tenderness.  The veteran denied any 
joint swelling, any specific joint involvement, and any 
midline cervical, thoracic, lumbar, or sacral spine pain.  
The veteran stated that it took him approximately one hour 
each morning to "loosen up" and get out of bed because of 
muscle pain.  Physical examination of the veteran showed him 
walking into the clinic in a fairly normal gait.  Examination 
of the veteran's cervical spine revealed no specific midline 
tenderness, some paraspinal muscle tenderness, range of 
motion was to about 40 degrees of motion, his extension was 
limited to about 15 degrees, and he had about 15 to 20 
degrees in each direction for side to side motion which did 
not cause any specific pain although he described some 
stiffness.  The veteran had no numbness or tingling radiating 
down his upper extremities.  Thoracic and lumbar spine 
examination of the veteran revealed no midline tenderness, no 
significant paraspinal muscle tenderness, forward flexion 
with his knees fully extended to 90 degrees, extension to 
about 15 degrees, and side-to-side bending limited to about 
15 degrees in each direction.  Upper extremities examination 
showed that the veteran essentially had a full range of 
motion of the shoulders, 180 degrees of forward flexion, 
about 140 degrees of active abduction, and 160 degrees of 
passive abduction with no pain in the joints themselves.  The 
veteran described some muscular discomfort in the shoulder, 
but no specific joint pain, and no crepitus was noted.  The 
veteran had internal rotation to across his chest and 
external rotation to 35 degrees bilaterally, active and 
passive.  The veteran had full extension and 135 degrees of 
flexion with no pain at the elbow joints, his wrist flexion 
was to about 60 degrees, and his wrist extension was to about 
50 degrees symmetrically.  There was no joint swelling.  
Examination of the veteran's hands revealed a well-healed 
scar which indicated carpal tunnel surgery, limited 
metacarpophalangeal (MCP) joint motion, about 80 degrees of 
hand flexion, flexion at the distal interphalangeal (DIP) 
joint and proximal interphalangeal (PIP) joint was symmetric 
although these joints were limited to about 90 percent of 
full flexion, and the veteran lacked about 5 degrees of 
extension of the MCP's bilaterally.  Neurological examination 
showed that the veteran had 5/5 strength throughout the upper 
extremities.  Examination of the veteran's lower extremities 
revealed a well-healed incision in the midline of the knee, 
no effusion in either knee, symmetric hip flexion to 120 
degrees, full extension of the hips, hip abduction to 30 
degrees bilaterally, internal rotation of the hips was to 15 
degrees and external rotation of the hips was to 25 degrees 
and both were symmetric, full extension and about 125 degrees 
of flexion on the left knee, full extension and about 115 
degrees of flexion on the right knee, no ankle effusion, 
about 10 degrees past neutral of ankle dorsiflexion, about 30 
degrees of ankle plantar flexion, and ankle inversion and 
eversion to about 10 degrees and symmetric.  There was 5/5 
strength throughout the lower extremities both proximal and 
distal, no varus or valgus knee instability, a stable knee 
anteriorly and posteriorly, and a negative McMurray's test.  
X-rays of the cervical spine were obtained and showed some 
degenerative joint changes at multiple levels, which the 
examiner described as moderate.  X-rays of the left knee were 
obtained and showed some mild arthritic changes but it was 
well aligned overall.  The veteran's right knee was status-
post total knee replacement, and x-rays showed it was well 
aligned and well fixed.  In his assessment of the veteran, 
this examiner noted that he could not diagnose fibromyalgia 
because he was an orthopedic surgeon and not a 
rheumatologist.  With the exception of the veteran's total 
right knee replacement, the examiner stated that the 
remainder of the veteran's joints were fairly unremarkable, 
consistent with the veteran's age, and without any advanced 
arthritic changes due to his fibromyalgia.  Although the 
examiner noted some arthritic changes in the veteran's hands, 
they were consistent with osteoarthritis and the veteran's 
age.  Finally, the examiner stated that the veteran did not 
have any incoordination or impaired ability to execute 
skilled movements that was not inconsistent with his age.

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected psychiatric 
disability and fibromyalgia are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected psychiatric disability 
is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002) (generalized 
anxiety disorder).  Under the general rating formula for 
mental disorders, an evaluation of 50 percent disabling is 
available where the veteran's mental disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher evaluation of 70 percent disabling is available 
where the veteran's mental disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  Finally, the maximum evaluation of 
100 percent disabling is available where the veteran's mental 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, the veteran's own occupation, or 
the veteran's own name.

The Board also notes that the veteran's service-connected 
fibromyalgia is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2002) 
(fibromyalgia, fibrositis, primary fibromyalgia syndrome).  
Under this Diagnostic Code, the veteran's fibromyalgia must 
be manifested by widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  An evaluation of 10 percent disabling is available 
under Diagnostic Code 5025 where the manifestations of 
fibromyalgia require continuous medication for control.  The 
next higher evaluation of 20 percent disabling is available 
where the manifestations of fibromyalgia are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by over-exertion but are present more 
than one-third of the time.  Finally, the maximum evaluation 
of 40 percent disabling is available under Diagnostic Code 
5025 where the manifestations of fibromyalgia are constant or 
nearly constant and refractory to therapy.

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the preponderance of the evidence is against 
an increased rating of the veteran's service-connected 
psychiatric disability.  Specifically, the Board finds that 
the veteran's psychiatric disability is not manifested by 
occupational and social impairment such that an evaluation 
above 50 percent disabling is warranted.  For example, the 
veteran reported at his most recent VA psychiatric 
examination in April 1999 that he had been married to his 
wife for 49 years, he still lived with her, and he maintained 
a good relationship with her.  He also socialized at least 
once a week, maintained generally good relationships with 
others, and denied suicidal ideation.  Although the veteran 
indicated that he experienced obsessional thoughts about his 
health, the examiner concluded in April 1999 that these 
thoughts were actually more ruminative in nature than 
traditional obsessional thoughts.  The veteran was alert, 
generally cooperative, neatly dressed, had good hygiene and 
grooming, was in no acute distress and, although clinically 
significant anxiety and depression were noted on 
psychological testing, the examiner stated that the veteran 
lacked any significant psychotic symptoms.  Significantly, 
the examiner concluded that the veteran's reported "anxiety 
attacks" were part of his previously diagnosed anxiety 
disorder and did not warrant a separate clinical diagnosis of 
panic disorder.  The examiner also concluded that the veteran 
did not present with enough symptoms to meet the diagnostic 
criteria for a personality disorder and did not exhibit any 
psychotic symptoms or gross disturbance of memory or 
cognition.  Finally, the examiner noted that the veteran's 
occupational functioning would be significantly impaired by 
his combined anxiety and depressive symptoms.  Given the 
symptomatology associated with the veteran's psychiatric 
disability, and given that there were no objective findings 
on examination of obsessional rituals, near-continuous panic 
or depression, impaired impulse control, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships, the Board finds that the 
veteran's service-connected psychiatric disability was most 
appropriately rated as 50 percent disabling, and an increased 
rating is not warranted, under Diagnostic Code 9400.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

Turning to the veteran's claim for an increased rating on 
service-connected fibromyalgia, the Board finds that the 
preponderance of the evidence is against an increased rating 
of the veteran's service-connected fibromyalgia.  
Specifically, the Board finds that the veteran's fibromyalgia 
is not manifested by exacerbations that are present more than 
one-third of the time such that an evaluation above 10 
percent is warranted.  For example, at the veteran's most 
recent VA fibromyalgia examination accomplished in April 
1999, the examiner noted that the veteran's symptoms were 
essentially unchanged from a previous fibromyalgia 
examination accomplished seventeen years earlier.  The 
examiner noted a moderate limp, listing left, normal flexion 
and extension of the neck, no scoliosis, and normal hips, 
shoulders, ankles, and feet.  It is noted that the VA 
psychiatric examiner who saw the veteran in April 1999 
concluded that the veteran's anxiety disorder was separate 
and distinct from his fibromyalgia.  On VA orthopedic 
examination accomplished in May 1999, the veteran's cervical 
spine examination revealed some paraspinal muscle tenderness, 
only slightly limited rotation, moderately limited extension 
and lateral flexion, no specific pain on movement, and no 
numbness or tingling.  Thoracic and lumbar spine examination 
showed no significant paraspinal muscle tenderness, 
moderately limited extension, full flexion, and moderately 
limited rotation.  Examination of the upper extremities 
showed an essentially full range of motion of the shoulders, 
no crepitus, no pain on flexion and extension of the elbow, 
no joint swelling, and full strength throughout.  Examination 
of the lower extremities noted no knee or ankle effusion, 
full strength proximal and distal, no knee instability, and a 
negative McMurray's test.  Although he noted that he could 
not diagnose fibromyalgia, the orthopedic examiner concluded 
that the veteran's joints were fairly unremarkable and 
consistent with his age.  Given the symptomatology associated 
with the veteran's service-connected fibromyalgia, and given 
that there were no objective findings on examination that the 
manifestations of this disability were present more than one-
third of the time, the Board finds that the veteran's 
service-connected fibromyalgia was most appropriately rated 
as 10 percent disabling, and an increased rating is not 
warranted, under Diagnostic Code 5025.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2002).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran reported being forced to retire in 1979 due to 
his anxiety and fibromyalgia.  The Board also notes the 
examiner's conclusion in April 1999 that time spent by the 
veteran ruminating and worrying about his health would impact 
his occupational functioning.  However, none of the veteran's 
service-connected disabilities have been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met on either of the veteran's service-
connected disabilities.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for increased ratings on 
the veteran's service-connected psychiatric disability or 
fibromyalgia.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  The appeal is denied.

ORDER

Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 50 percent disabling, is 
denied.

Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

